DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2022 has been entered.
 
Summary
The Amendment filed on 17 February 2022 has been acknowledged. 
Claims 1, 5, 16, 18, 20 and 25– 26 have been amended. 
Currently, claims 1, 3, 5 – 16, 18 and 20 – 31 are pending and considered as set forth.

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the Claim Objection, 35 U.S.C. 101 rejections, and 35 U.S.C. 112, (b), rejections set forth in the previous office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 15-16 and 30 - 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz; Holger et al. (US 20190137286) in view of Basnayake; Chaminda (US 20100164789) and in further view of Breed et al. (US 20120323474)
Regarding claim 1, Mielenz teaches:
A system for creating a surroundings model for a vehicle, the system comprising: 
road segment information about at least one segment of road in front of the vehicle in time and space, (Paragraph 29: "Apparatus 100 is furthermore embodied to read in from localization map 115 information that, for example, cannot be directly perceived and/or read in by a sensor apparatus such as vehicle reading-in unit 135 of the or of a vehicle 138. This includes, for instance, information regarding roadway paths beyond sensor detection range, as well as traffic regulations, which can be stored in localization map 115. This information can likewise be stored in optimized localization map 105.")
the road segment information comprising course information about a course of one of a road border and a lane marking of the at least one segment of the road
at least one sensor unit, configured to detect at least one object and to provide relative position information indicative of a distance between the vehicle and the at least one object (Paragraph 13: "A particularly advantageous embodiment of the approach presented here is one in which, in the reading-in step, a position of the landmark sensed by way of an optical, lidar-based, and/or radar-based sensor system, or a vehicle reading-in unit of the vehicle, is read in. Sensors that in most cases are installed as standard in the vehicle can thereby be used in multiple ways so that in the approach presented here, for example, the localization map can also be created.", paragraph 31: “The creation of high-accuracy localization maps 115 has hitherto represented a very large cost outlay because the aspects below, among others, must be considered. No distortions must occur in localization map 115, i.e. the distance between the objects, in other words landmarks 137, in localization map 115 must not be subject to large errors. It is also important that the objects that are entered in localization map 115 as landmarks 137 be catalogued with a specific accuracy.”)
...to be merged in the surroundings of the vehicle… (Abstract: "Lastly, the method encompasses a step of generating and storing an optimized localization map using the localization map and the radar map, such that upon generation of the optimized localization map, the read-in position of the landmark is altered using the further position to yield a modified position of the landmark, and is stored in order to create the optimized localization map.")
creating the  vehicle surroundings model based on the geometry of the road and the absolute position information for the at least one object, where the vehicle surroundings model includes at least one object model representative of the at least one object (Abstract: "Lastly, the method encompasses a step of generating and storing an optimized localization map using the localization map and the radar map, such that upon generation of the optimized localization map, the read-in position of the landmark is altered using the further position to yield a modified position of the landmark, and is stored in order to create the optimized localization map.")

at least one interface (140), which is equipped to communicate with at least one object (14, 22, 24) ...wherein the information received by the interface (140) includes absolute position information on the at least one object (14, 22, 24) to be merged, 
However, in the same field of endeavor, Basnayake teaches:
at least one interface (140), which is equipped to communicate with at least one object (14, 22, 24) ...wherein the information received by the interface (140) includes absolute position information on the at least one object (14, 22, 24) to be merged, (Paragraph 34-35: "In knowing the base station absolute position, the absolute positioning of the mobile units 22 can be determined with the same degree of accuracy,...vehicle-to-infrastructure (V2I) communications that include roadside units (RSU)/beacons with GPS coverage. Mathematical modeling is performed using the range and bearing data" The base station may be a RSU, with known position, and displacement vector to locate the vehicle)
Mielenz and Basnayake are analogous art because they both generally relate to V2X localization of an autonomous vehicle and its surroundings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mielenz for merging map data with the explicit teachings of  Basnayake to employ a “vehicle-to-entity communication system” to provide additional data when location by satellite alone is insufficient. (Basnayake: Paragraph 6)
The combination of Mielenz and Basnayake does not teach elements of:
at least one navigation unit, configured to provide instantaneous position information for the vehicle; 
wherein the navigation unit provides the road segment information in a digital map format; 
wherein the system configured to merge absolute position information for the at least one object with information provided by the at least one navigation unit in the digital map format to create a vehicle surroundings model;
wherein the system is configured to ascertain a geometry of the at least one segment of the road in front of the vehicle based on the course information, the geometry of the at least one segment of the road comprising geometry points distributed and representative of one of the road border and the lane marking, each geometry point comprising absolute position information;
identifying a plurality of candidate locations for the at least one object based on the relative position information;
identifying a respective candidate point of the plurality of candidate points for the at least one object based on an evaluation of the plurality of candidate points and geometry points, wherein the respective candidate point comprises absolute candidate point information corresponding to the absolute position information for the at least one object; and
wherein the vehicle is controlled based on the vehicle surroundings model
Breed teaches elements of:
at least one navigation unit, configured to provide instantaneous position information for the vehicle (See at least paragraph 155; Although initially it is preferred to use the 
wherein the navigation unit provides the road segment information in a digital map format (See at least paragraph 156; pseudo-GPS can be delivered from cell phone stations, in place of or in addition to satellites. In fact, the precise location of a cell phone tower need not initially be known. If it monitors the GPS satellites over a sufficiently long time period, the location can be determined as the calculated location statistically converges to the exact location. Thus, every cell phone tower could become an accurate DGPS base station for very little cost. DGPS corrections can be communicated to a vehicle via FM radio via a sub-carrier frequency for example. An infrared or radar transmitter along the highway can transmit road boundary location information. A CD-ROM, DVD or other portable mass storage can be used at the beginning of a controlled highway to provide road boundary information to the vehicle. Finally, it is contemplated that eventually a satellite will broadcast periodically, perhaps every five minutes, a table of dates covering the entire CONUS that provides the latest update date of each map segment. If a particular vehicle does not have the latest information for a particular region where it is operating, it will be able to use its cell phone or other communication system to retrieve such road maps perhaps through the Internet or from an adjacent vehicle.); 
wherein the system configured to merge absolute position information for the at least one object with information provided by the at least one navigation unit in the digital map format to create a vehicle surroundings model (See at least paragraph 106, By considering data from the entire group of such stations, the errors in the GPS signals for the entire area can be estimated resulting in a position accuracy of about 3 cm over the entire area. The corrections are then uploaded to the geocentric or low earth orbiting satellite 30, or communicated to the Internet, for retransmission to vehicles on the roadways. In this way, such vehicles are able to determine their absolute position to within about 3 centimeters. Paragraph 424; The third area is availability of GPS and DGPS signals to the vehicle as it is driving down the road. The system is designed to tolerate temporary losses of signal, up to a few minutes. That is a prime function of the inertial navigation system (INS or IMU). Prolonged absence of the GPS signal will significantly degrade system performance. There are two primary causes of lack of availability, namely, temporary causes and permanent causes. Temporary causes result from a car driving between two trucks for an extended period of time, blocking the GPS signals. The eventual solution to this problem is to change the laws to prevent trucks from traveling on both sides of an automobile. If this remains a problem, a warning will be provided to the driver that he/she is losing system integrity and therefore he/she should speed up or slow down to regain a satellite view. This could also be done automatically. Additionally, the vehicle can obtain its location information through vehicle-to-vehicle communication plus a ranging system so that if the vehicle learns the exact location of the adjacent vehicle and its relative location, then it can determine its absolute location. If the precise 
wherein the system is configured to ascertain a geometry of the at least one segment of the road in front of the vehicle based on the course information, the geometry of the at least one segment of the road comprising geometry points distributed and representative of one of the road border and the lane marking, each geometry point comprising absolute position information (See at least paragraph 122; A map showing the location of road and lane boundaries can be easily generated using a specially equipped survey vehicle that has the most accurate position measurement system available. In some cases, it might be necessary to set up one or more temporary local DGPS base stations in order to permit the survey vehicle to know its position within a few centimeters. However, with the improvements in GPS accuracy from multiple frequencies and from more accurate DGPS systems, accurate mapping can now be done without requiring carrier phase DGPS. The vehicle would drive down the roadway while operators, using specially designed equipment, sight the road edges and lanes. This would probably best be done with laser pointers and cameras. Transducers associated with the pointing apparatus record the angle of the apparatus and then by triangulation determine the distance of the road edge or lane marking from the survey vehicle. Since the vehicle's position would be accurately known, the boundaries and lane markings can be accurately determined. It is anticipated that the mapping activity would take place continuously such that all roads in a particular state would be periodically remapped in order to record any changes which were missed by other monitoring systems and to improve the reliability of the maps by 
identifying a plurality of candidate locations for the at least one object based on the relative position information (See at least paragraph 23; position and movement determining system may be arranged in the first vehicle for determining the position and movement thereof. The first communications system is coupled to the position and movement determining system and transmits the determined position and movement of the first vehicle via the Internet to the second communications system in conjunction with additional information obtained or generated by the data generating system about the conditions around the first vehicle. Thus, the second vehicle receives information about conditions around the first vehicle as well as the position of the first vehicle. It can then disregard the vehicle if the position of the vehicle is such that it will not be traveling into that area. A position filter can be provided in the second vehicle to filter communications based on position. For example, a position and movement determining system may be arranged in the second vehicle for determining the position and movement of the second vehicle and a processor in the second vehicle considers the positions and movements of the first and second vehicle and reacts to the information obtained or generated by the data generating system in the first vehicle based on analysis of the relative positions and movements of the first and second vehicles. Further, a data storage facility may be coupled to the ISP for storing the information obtained or generated by the data generating system in association with the position of the first vehicle when that 
identifying a respective candidate point of the plurality of candidate points for the at least one object based on an evaluation of the plurality of candidate points and geometry points, wherein the respective candidate point comprises absolute 
wherein the vehicle is controlled based on the vehicle surroundings model (See at least paragraph 535 – 537; FIG. 12a is a flow chart of the method in accordance with the invention. The absolute position of the vehicle is determined at 130, e.g., using a GPS, DGPS, PPS system, and compared to the edges of the roadway at 134, which is obtained from a memory unit 132. Based on the comparison at 134, it is determined whether the absolute position of the vehicle is approaching close to or intersects an edge of the roadway at 136. If not, then the position of the vehicle is again obtained, e.g., at a set time interval thereafter, and the process continues. If yes, an alarm and/or warning system will be activated and/or the system will take control of the vehicle (at 140) to guide it to a shoulder of the roadway or other safe location. FIG. 12b is another flow chart of the method in accordance with the invention similar to FIG. 12a. Again the absolute position of the vehicle is determined at 130, e.g., using a GPS, DGPS, PPS system, and compared to the location of a roadway yellow line at 142 (or possibly another line which indicates an edge of a lane of a roadway), which is obtained from a memory unit 132. Based on the comparison at 144, it is determined whether the absolute position of the vehicle is approaching close to or intersects the yellow line 144. If not, then the position of the vehicle is again obtained, e.g., at a set time interval thereafter, and the process continues. If yes, an alarm will sound and/or the system will take control of the vehicle (at 146) to control the steering or guide it to a shoulder of the roadway or other safe location. FIG. 12c is another flow chart of the method in accordance with the invention similar to FIG. 12a. Again the absolute position of the vehicle is determined at 130, e.g., using a GPS, DGPS, PPS system, and compared to the location of a roadway stoplight at 150, which is obtained from a 
Mielenz, Basnayake and Breed are analogous art because they both generally relate to localization of an autonomous vehicle and its surroundings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the system is configured to ascertain a geometry of the at least one segment of the road in front of the vehicle based on the course information, the geometry of the at least one segment of the road comprising geometry points distributed and representative of one of the road border and the lane marking, each geometry point comprising absolute position information; identifying a plurality of candidate locations for the at least one object based on the relative position information; and identifying a respective candidate point of the plurality of candidate points for the at least one object based on an evaluation of the plurality of candidate points and geometry points, wherein the respective candidate point comprises absolute candidate point information corresponding to the absolute position information for the at least one object as taught by Breed in the system of Mielenz and Basnayake, since the claimed invention is merely a combination of old elements, and in the combination each element merely 

Regarding claim 15, Mielenz in combination with Basnayake teach the system of claim 1, Basnayake further teaches:
A vehicle comprising a system (Basnayake: Abstract).

Regarding claim 16, it is rejected on the basis it is encompassed in scope by rejected claim 1.

Regarding claim 30, Mielenz teaches: 
wherein a driver assistance system is configured to access the vehicle surroundings model for controlling the vehicle (See at least paragraph 2).  

Regarding claim 31, Mielenz teaches: 
wherein the system is a driver assistance system (See at least paragraph 2).


Claims 7-8, 13, 22-23, & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz in view of Basnayake and in further view of Breed and further in view of Loehlein Otto Dr Ing et al. (DE 102010049215 A1)

Regarding claim 7
wherein the system is configured to ascertain an offset of the at least one object to be merged by merging instantaneous position information for the vehicle in the digital map format and the absolute or relative position information for the at least one object to be merged.  (Paragraph 26: "Vehicle sensor signal 139 can be generated, for example, via an optical, radar-assisted, or lidar-assisted sensor system of vehicle 138, for example by the fact that a geographic coordinate of the traffic infrastructure system, e.g. the pole of the road sign, is sensed as landmark 137 and is entered into a map. A positioning system such as the GPS, Glonass, or Galileo positioning system can be used for this purpose, for example, to identify the current geographic position of vehicle 138 and, utilizing the positioning data of landmark 137 from the vehicle sensor system (which can be calculated by vehicle reading-in unit 135), to ascertain the geographic position of the landmark in localization map 115.")

Regarding claim 8, Mielenz in combination with Basnayake, Breed and Loehlein teaches the system of claim 2, Mielenz further teaches:
wherein the system is configured to ascertain the offset of the at least one object to be merged by using a respective geometry point thereby ascertained or the geometry points thereby ascertained.  (Paragraph 26 as applied above in light of the instant specification: “a geometry point may in the simplest case be associated directly with the object to be merged”.)

Regarding claim 13
wherein the system (120) is equipped to ascertain whether the object (14, 22, 24) to be merged is located on the same path or in the same lane (12) as the vehicle (10).  
However, in the same field of endeavor, Loehlein teaches:
wherein the system (120) is equipped to ascertain whether the object (14, 22, 24) to be merged is located on the same path or in the same lane (12) as the vehicle (10).    (Paragraph 28)

Regarding claims 22-23, & 28, they are rejected on the basis that they are directed to a method encompassed in scope by the system of claims 2, 7-8, & 13, respectively.

Claims 3, 5, 14, 18-20, & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz in view of Basnayake and Breed and further in view of Heimberger; Markus et al. (US PGPub 20170261995)

Regarding claim 3, Mielenz in combination with Basnayake and Breed teaches the system of claim 1, they do not teach:
wherein the system is configured to transform the relative or absolute position information on the at least one object to be merged into information in the digital map format and/or wherein the system is configured to transform the relative or absolute position information on the at least one object to be merged and the information in the digital map format into a predefined coordinate format.  
However, in the same field of endeavor, Heimberger teaches:
wherein the system is configured to transform the relative or absolute position information on the at least one object to be merged into information in the digital map format and/or wherein the system is configured to transform the relative or absolute position information on the at least one object to be merged and the information in the digital map format into a predefined coordinate format  (Abstract: "The invention relates to a method for generating a surroundings map (14) of a surrounding area (7) of a motor vehicle (1) in which an object in the surrounding area (7) is detected by means of a sensor device (9) of the motor vehicle (1), a position value (P) that describes a position of the object is determined on the basis of sensor data of the sensor device (9) by means of a control device (3) of the motor vehicle (1) and the determined position value (P) is transferred into the surroundings map (14), wherein a vector (v′) between the object and a predetermined reference point (11) of the motor vehicle (1) that forms an origin (0′) of a vehicle coordinate system (12) is determined, the determined vector (v′) is transformed from the vehicle coordinate system (12) into a global coordinate system (13) of the surroundings map (14) and the position value (P) in the surroundings map (14) is determined on the basis of the transformed vector (v).")
Mielenz, Basnayake, Breed and Heimberger are analogous art because they all generally relate to the control of an autonomous vehicle informed of its surroundings by map data from multiple sources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mielenz, Basnayake and Breed 

Regarding claim 5, Mielenz in combination with Basnayake, Breed and Heimberger teaches the system of claim 4, Breed further teaches:
wherein the system is configured to ascertain the absolute position information based on the distance (See at least paragraph 532)
Mielenz further teaches:
and additional information with respect to the segment of road and/or the at least one object to be merged (Paragraph 29: "Apparatus 100 is furthermore embodied to read in from localization map 115 information that, for example, cannot be directly perceived and/or read in by a sensor apparatus such as vehicle reading-in unit 135 of the or of a vehicle 138. This includes, for instance, information regarding roadway paths beyond sensor detection range, as well as traffic regulations, which can be stored in localization map 115. This information can likewise be stored in optimized localization map 105.")

Regarding claim 14, Mielenz in combination with Basnayake and Breed teaches the system of claim 1, they do not teach:
wherein the system is configured to ascertain information in the digital map format of an object to be merged whose absolute position information is known by means of a relative displacement vector starting from the instantaneous absolute position information on the vehicle.  

wherein the system is configured to ascertain information in the digital map format of an object to be merged whose absolute position information is known by means of a relative displacement vector starting from the instantaneous absolute position information on the vehicle.  (Abstract)

Regarding claims 18, 20 & 29, they are rejected on the basis that they are directed to a method encompassed in scope by the system of claims 3, 5, & 14, respectively.

Claims 6, 9-12, 21, & 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz in view of Basnayake and Breed and further in view of Eade; Ethan et al. (US PGPub 20190304097).
Regarding claim 6, Mielenz in combination with Basnayake teaches the system of claim 1, they do not teach:
wherein the system is configured to ascertain geometry points whose absolute position information and/or whose position in the digital map format known by using the information provided by the at least one navigation unit for ascertaining the geometry of the road.  
However, in the same field of endeavor, Eade teaches:
wherein the system is configured to ascertain geometry points whose absolute position information and/or whose position in the digital map format known by using the information provided by the at least one navigation unit for ascertaining the geometry of the road  (Paragraph 179: "Sequence 680 of FIG. 23 may be executed in the primary control loop for the vehicle, e.g., in block 622 of FIG. 20, and may correspond generally to the map pose functionality 200 of the localization subsystem 152 of FIG. 2. In this implementation, it is assumed that each tile node includes as payload data a surface model of the geographical area represented by the tile...Various manners of storing geometry data representative of a surface model may be used in different implementations, and may balance storage space with resolution such that a resulting surface model is sufficiently descriptive to enable a vehicle to be aligned within a specific location in the tile. In addition, in some implementations, geometry data representative of a surface model may be represented as different nodes in a relative atlas graph, rather than within the payload of a tile node, such that a surface model for a tile may be constructed based at least in part upon geometry data distributed among a plurality of nodes in the relative atlas graph." Further Paragraph 81: "two elements in a geographical area may be related with one another in a relative atlas system consistent with the invention by a relative pose that defines at least the position of one element relative to the position of the other element" Further Paragraph 7: “absolute positioning, whereby elements are defined at absolute coordinates within a frame of reference of some particular area or volume, e.g., based on a global coordinate system from the perspective of the Earth… Placement of an element within a tile therefore generally involves finding the coordinates in the tile that map to the absolute coordinates of the element. To assist in such placement, a tile may have an associated transformation function, or transformation, that may be used to mathematically calculate coordinates in the tile's frame of reference from the absolute coordinates of an element, or vice versa.” In light of the specification stating: “a geometry point may in the simplest case be associated directly with the object to be merged”, a geometry point is interpreted to correspond to an element in the relative atlas system.).
Mielenz, Basnayake, Breed, and Eade are analogous art because they all generally relate to the control of an autonomous vehicle informed of its surroundings by map data from multiple sources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mielenz, Basnayake, and Breed with the teachings of Eade to improve an autonomous vehicle system’s ability to “[collect] and [interpret] information about a vehicle's surrounding environment” to better “handle a wider variety of situations and accommodate both expected and unexpected conditions within an environment” (Eade: Paragraph 2)

Regarding claim 9, Mielenz in combination with Basnayake and Breed teaches the system of claim 1, they do not teach:
wherein the system (120) is equipped to ascertain at least one node point (S) whose absolute or relative position information and/or whose position in the digital map format is/are known by using the information provided by the at least one navigation unit (130) for ascertaining the geometry of the road. 
However, in the same field of endeavor, Eade teaches:
wherein the system (120) is equipped to ascertain at least one node point (S) whose absolute or relative position information and/or whose position in the digital map format is/are known by using the information provided by the at least one navigation "Sequence 680 of FIG. 23 may be executed in the primary control loop for the vehicle, e.g., in block 622 of FIG. 20, and may correspond generally to the map pose functionality 200 of the localization subsystem 152 of FIG. 2. In this implementation, it is assumed that each tile node includes as payload data a surface model of the geographical area represented by the tile...Various manners of storing geometry data representative of a surface model may be used in different implementations, and may balance storage space with resolution such that a resulting surface model is sufficiently descriptive to enable a vehicle to be aligned within a specific location in the tile. In addition, in some implementations, geometry data representative of a surface model may be represented as different nodes in a relative atlas graph, rather than within the payload of a tile node, such that a surface model for a tile may be constructed based at least in part upon geometry data distributed among a plurality of nodes in the relative atlas graph." Further Paragraph 81: "two elements in a geographical area may be related with one another in a relative atlas system consistent with the invention by a relative pose that defines at least the position of one element relative to the position of the other element" Further Paragraph 7: “absolute positioning, whereby elements are defined at absolute coordinates within a frame of reference of some particular area or volume, e.g., based on a global coordinate system from the perspective of the Earth… Placement of an element within a tile therefore generally involves finding the coordinates in the tile that map to the absolute coordinates of the element. To assist in such placement, a tile may have an associated transformation function, or transformation, that may be used to mathematically calculate coordinates in the tile's frame of reference from the absolute coordinates of an element, or vice versa.”)

Regarding claim 10, Mielenz in combination with Basnayake, Breed and Eade teaches the system of claim 9, Eade further teaches:
wherein the system (120) is equipped to estimate the geometry of the segment of road between the object (14, 22, 24) to be merged and the node point (S) closest to the object (14, 22, 24) to be merged, wherein the system (120) is additionally equipped to estimate the distance (d) between the object (14, 22, 24) to be merged and the node point (S) based on the estimated geometry of that segment of road.  (Paragraphs 179, 81, & 7 as above)

Regarding claim 11, Mielenz in combination with Basnayake, Breed and Eade teaches the system of claim 10, Eade further teaches:
wherein the system (120) is equipped to ascertain the offset between the node point (S) and the object (14, 22, 24) to be merged based on the estimated distance (d). (Paragraphs 179, 81, & 7)

Regarding claim 12, Mielenz in combination with Basnayake, Breed and Eade teaches the system of claim 10, Mielenz further teaches:
wherein the system (120) is equipped to estimate the course of the segment of road based on information detected by at least one or the at least one sensor unit (110) and/or based on information provided by at least one or the at least one interface "A particularly advantageous embodiment of the approach presented here is one in which, in the reading-in step, a position of the landmark sensed by way of an optical, lidar-based, and/or radar-based sensor system, or a vehicle reading-in unit of the vehicle, is read in. Sensors that in most cases are installed as standard in the vehicle can thereby be used in multiple ways so that in the approach presented here, for example, the localization map can also be created." Further Paragraph 29: "Apparatus 100 is furthermore embodied to read in from localization map 115 information that, for example, cannot be directly perceived and/or read in by a sensor apparatus such as vehicle reading-in unit 135 of the or of a vehicle 138. This includes, for instance, information regarding roadway paths beyond sensor detection range, as well as traffic regulations, which can be stored in localization map 115. This information can likewise be stored in optimized localization map 105.")

Regarding claims 21, & 24-27, they are rejected on the basis that they are directed to a method encompassed in scope by the system of claims 6, & 9-12, respectively.

Response to Arguments
Applicant's arguments filed 17 February 2022 have been fully considered but they are not persuasive.
	The Applicant first argues, “Mielenz makes no teaching or suggestion of a navigation unit that provides road segment information in a digital map format about at least one segment of road in front of a vehicle in time and space that comprises course information about a course of 
The Examiner respectfully contends that considering all the references cited in the previous office action, Breed teach all the argued elements particularly related to navigation system involving segments of roads. The Examiner has rearranged the rejection to fully reflect the argued elements of the claims.
The Applicant further argues, “Office Action argues that Breed remedies the shortcomings of Mielenz and Basnayake and describes a system that ascertains a geometry of at least one segment of the road in front of a vehicle based on the course information, wherein the geometry of the at least one segment of the road comprises geometry points distributed and representative of one of the road border and the lane marking, each geometry point comprising absolute position information consistent with amended claim 1. Specifically, the Office Action asserts pars. [0157] and [0228] of Breed as describing the above feature of amended claim 1. However, neither of these paragraphs of Breed nor Breed in general, as best understood, describes a system capable of the above geometry ascertation concept as presented in amended claim 1.”
The Examiner respectfully contends that considering the reference as a whole, Breed still teaches argued elements of the claims in paragraph 122. The rejection has been rearranged and updated to reflect paragraph 122 teaching the argued claim elements.
The Applicant further argues, “Breed is silent on merging absolute position information for at least one object with information provided by at least one navigation unit in a digital map 
The Examiner respectfully traverses that the argued portion of claim elements of merging absolute position information were rejected by Mielenz and Basnayake. Furthermore, the Examiner has rearranged the rejection above as Breed taught geometric aspect absolute and relative location determination in paragraph 118, 122 and 424.

The Applicant further argues, “Breed is silent on identifying a respective candidate point of the plurality of candidate points for the at least one object based on an evaluation of the plurality of candidate points and geometry points, wherein the respective candidate point comprises absolute candidate point information corresponding to the absolute position information for the at least one object.”
The Examiner respectfully tranverse that considering the reference as a whole, Breed still do teach the element of “identifying a respective candidate point of the plurality of candidate points for the at least one object based on an evaluation of the plurality of candidate points and geometry points, wherein the respective candidate point comprises absolute candidate point information corresponding to the absolute position information for the at least one object” and the rejection has been rearranged to fully reflect the claim limitation. Please see the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662